Case 1:18-cv-01690-APM Document 76-1 Filed 12/01/20 Page 1 of 13




                       Exhibit

                            A
Case 1:18-cv-01690-APM Document 76-1 Filed 12/01/20 Page 2 of 13
                                                     Exhibit A - Page 1



                      IN THE CIRCUIT COURT OF THE
                   11TH JUDICIAL CIRCUIT IN AND FOR
                      MIAMI-DADE COUNTY, FLORIDA

                      CASE NO.: 2017-026753-CA-01


    JOEY D. GONZALEZ,

         Plaintiff,

         -vs-

    CLIFFORD RAMSEY,

         Defendant.
                                                    /


                           Via Zoom Conference

                      Tuesday, November 17, 2020
                        10:13 a.m. to 1:12 p.m.


                               DEPOSITION OF

                              CLIFFORD RAMSEY


          Taken before John Allard, Court Reporter, a Notary

    Public for the State of Florida at Large, pursuant to a

    Notice of Deposition filed in the above-styled cause.
 Case 1:18-cv-01690-APM Document 76-1 Filed 12/01/20 Page 3 of 13
                                                      Exhibit A - Page 2

                                                                     2
1                        APPEARANCES:
2    On Behalf of the Plaintiff:

3    JOEY GONZALEZ, ATTORNEY, P.A.
     P.O. BOX 145073
4    Coral Gables, Florida 33114
     (305)720-3114
5    joey.gonzalez@jdg-lawoffice.com
     BY: JOEY D. GONZALEZ, ESQUIRE
6
     Also present:
7
     GRAY ROBINSON
8    333 Southeast 2nd Avenue, Suite 3200
     Miami, Florida 33131
9    (305)416-6880
     frank.shepherd@gray-robinson.com
10   BY: FRANK SHEPHERD, ESQUIRE (SPECIAL MASTER)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
 Case 1:18-cv-01690-APM Document 76-1 Filed 12/01/20 Page 4 of 13
                                                      Exhibit A - Page 3

                                                                       13
 1       A.      Uh-hmm (affirmative).     All right.

 2       Q.      At any time during the time that you worked

 3   for the USDA did Joey Gonzalez call you the N word?

 4       A.      Call me the N word?     Did you -- okay.     By

 5   saying what?     Did you use the N word --

 6               MR. GONZALEZ:   It froze.

 7               THE COURT REPORTER:     Mr. Ramsey, I’m not sure

 8       if you can hear me or not.        This is the court

 9       reporter.     Your video froze and we can no longer

10       hear you.     You may have to reboot; I’m not sure.

11       Yeah, he’s completely frozen at this point.

12               MR. GONZALEZ:   All right.    Let me -- he’s

13       back.

14   BY MR. GONZALEZ:

15       Q.      Mr. Ramsey, you froze for a little bit.          So

16   I’m going to ask you again, and if you can please repeat

17   your answer.     During the time, Mr. Ramsey, that you

18   worked for the USDA, did Joey Gonzalez call you the N

19   word?

20       A.      No, you never called me the N word.        You

21   didn’t say, Clifford Ramsey, you are a blank; you did

22   not say that.

23       Q.      Mr. Ramsey, I want to show you a form that I

24   obtained through discovery in this case.         Your previous

25   -- your former attorney provided me with this form.
 Case 1:18-cv-01690-APM Document 76-1 Filed 12/01/20 Page 5 of 13
                                                      Exhibit A - Page 4

                                                                     85
 1       A.    That means that I’m the person that -- it’s

 2   another phrase, a bear who is poked.         I don’t want to be

 3   the person who is just being subjected to things that

 4   they told me that you wouldn’t do.        So I’m talking --

 5   that’s what I’m speaking of.       I’m speaking towards that.

 6       I don’t want to be the bear that’s being poked.

 7   Like, I don’t want to be that person that’s just being,

 8   you know, constantly poked at.

 9       Q.    What happen when the bear is poked?

10       A.    I don’t know.     It’s a way of speaking, okay?

11       Q.    So you’re saying, and tell me if I’m

12   misinterpreting this, when the bear is poked the bear

13   attacks --

14       A.    No.

15       Q.    -- isn’t that correct?

16       A.    That is not correct.

17       Q.    Do you think this could be seen in any other

18   way but that?

19       A.    I think that anybody has a -- anybody has a

20   reason to interpret it anyway they feel so possible.

21   But, I hadn’t been aggressive at any point during my

22   time working at the USDA, so I don’t think that anybody

23   would take it in any other way.

24       Q.    All right.     Mr. Ramsey, do you remember being

25   interviewed by a company called ADR for a survey in
 Case 1:18-cv-01690-APM Document 76-1 Filed 12/01/20 Page 6 of 13
                                                      Exhibit A - Page 5

                                                                     86
 1   Miami?

 2       A.    No.

 3       Q.    Were you interviewed by anyone in Miami for a

 4   survey?   And when I say Miami, I’m talking around the

 5   station in Miami.

 6       A.    Was I interviewed by anybody in Miami?

 7       Q.    For a survey.     No?

 8       A.    I don’t remember.

 9       Q.    Okay.    There was a survey in Miami performed

10   by a company called ADR Advantage.        And according to ADR

11   you were a participant.      And according to ADR it says

12   that Joey Gonzalez was aggressive towards you and used

13   racially charged language.        Did you tell that to ADR?

14       A.    I don’t remember.

15       Q.    So if they saying that you did, it might be a

16   lie?

17       A.    I don’t know because I don’t remember being

18   interviewed.     I don’t remember having an interview or

19   being surveyed.     No one came and talked to me; I don’t

20   remember that.     So I don’t remember.

21       Q.    Okay.    All right.     Mr. Ramsey, I’m going to

22   show you another email.      We’ll try to move faster.       So I

23   would ask you to try to answer my questions without

24   argument and just -- most of my questions are pretty

25   much a yes or no.     If any need explanation, just a
 Case 1:18-cv-01690-APM Document 76-1 Filed 12/01/20 Page 7 of 13
                                                      Exhibit A - Page 6

                                                                     98
 1       Q.    Why you did not tell Kathy Hall and Dave

 2   Stanley about the -- of the situation with the policeman

 3   and the comment that Joey Gonzalez made after you

 4   mentioned that your mother was from Dominican Republic?

 5       A.    I believe I was told that -- what to, I guess

 6   -- I believe I was told what to include.         I’m guessing,

 7   I’m not sure, but I believe I was told what to include

 8   in the email.

 9       Q.    Okay.    So somebody was guiding you in saying

10   what you needed to say in the emails?

11       A.    Most of the stuff was guided.        I didn’t know

12   what to -- I didn’t know what to do in the situation at

13   all.   I was a new Federal employee.

14       Q.    And that person that guided you was an

15   employee of the USDA?

16       A.    Yeah, they would have to be an employee of the

17   USDA to know what the employee -- go ahead, yeah.

18       Q.    Was it Kathy Hall?

19       A.    I don’t remember.

20       Q.    Was it Laverne Holden?

21       A.    I talked to a lot of people.

22       Q.    Laverne Holden, Kathy Hall and Ahmed Abbas,

23   who else do you speak with?

24       A.    I talked to multiple attorneys.        I talked to

25   -- I talked to a bunch of people.
 Case 1:18-cv-01690-APM Document 76-1 Filed 12/01/20 Page 8 of 13
                                                      Exhibit A - Page 7

                                                                       99
 1       Q.    You spoke with some attorneys?

 2       A.    From the USDA.     There was a lot of people from

 3   the USDA.

 4       Q.    Did you speak with Archie Tucker?

 5       A.    I don’t remember.

 6       Q.    Okay.    Well, how can you say you spoke with

 7   multiple people and you knew these people were

 8   attorneys, you cannot tell me who they were?

 9       A.    You’re asking me to recall a situation from

10   five years ago and I’m telling you.

11       Q.    Did you speak with Anna Robinson?

12       A.    Who?

13       Q.    Anna Robinson.

14       A.    I don’t remember.

15       Q.    Okay.

16       A.    I talked to a lot of people.        There was a lot

17   of people involved; I talked to a lot of them.

18       Q.    And these people questioned you about what

19   happened?

20       A.    Yes, they asked me about the situation.          They

21   asked me to run it through them the whole way through.

22   I don’t -- can you -- something happened.          Oh, yeah, the

23   whole way through.     I don’t remember who.       There was a

24   lot of people.

25       Q.    And these people directed you to write these
 Case 1:18-cv-01690-APM Document 76-1 Filed 12/01/20 Page 9 of 13
                                                      Exhibit A - Page 8

                                                                     100
 1   emails?

 2        A.    They directed me to write the emails, send the

 3   emails to different people.        It was -- yeah, it was --

 4   oh, and who to send it to and stuff like that.             It was

 5   pretty much, yeah, because I didn’t know, I didn’t know

 6   of anything.

 7        Q.    So the reason you did not include certain

 8   matters that you mentioned afterwards was because you

 9   were directed not to do it?

10        A.    No, I don’t remember.       I just know that

11   they -- what they told me to write in the email.             They

12   said to write these things in email.          I was like, okay,

13   I wrote the email, obviously three hours later.             I --

14   other than that, yeah, I don’t remember about who and

15   what was said and all this and other stuff. I just know

16   that on that particular occasion, yes.

17        Q.    Okay.    Why did you not tell -- I guess you’re

18   going to answer the same, but I’m going to ask you the

19   question.    Why did you not tell David Stanley that?

20        A.    I’m not hearing you; you got to come closer.

21        Q.    Why did you not tell Dave Stanley that Joey

22   Gonzalez used the N word four times during your

23   conversation with him?

24        A.    Why didn’t I say that?

25        Q.    Uh-hmm (affirmative).       Yes.
 Case 1:18-cv-01690-APM Document 76-1 Filed 12/01/20 Page 10 of 13
                                                      Exhibit A - Page 9

                                                                       108
 1        Q.     Yes.

 2        A.     I expected there to be some sort of training

 3   to be done, something of that sort.

 4        Q.     You didn’t want Joey Gonzalez to be fired?

 5        A.     No, I did not and I wrote that specifically on

 6   that page that you showed me the first time.          There was

 7   actually two of those pages.        On the first page I wrote

 8   that.     On the second page I did not write that, that was

 9   what they instructed me to write.        I did not write that.

10        Q.     Okay, let me make sure that I capture what you

11   say.

12        A.     Yes.

13        Q.     And when you say the first page that I show

14   you, the first page I show you was instructions.           So I

15   take it --

16        A.     No, no.   My fault.    Let me --

17        Q.     Let me show you --

18        A.     -- rephrase that.     That was the one where I

19   said it was doctored.      Do you remember that page?

20        Q.     Yes.   This one I showed you?

21        A.     On that page, that I wanted -- I did not want

22   you to be fired.      I wanted there to be some sort of

23   training.     They -- now I remember.      They had me come

24   back and write that.      They had me come back and write

25   that after the fact.      There was two pages of that.
 Case 1:18-cv-01690-APM Document 76-1 Filed 12/01/20 Page 11 of 13
                                                     Exhibit A - Page 10

                                                                     109
 1         Q.   Okay.

 2         A.   And I’m sorry if you were misled to believe

 3   that I wanted you to be moved and that’s what they told

 4   -- that’s what they told me to write.         When I actually

 5   -- because I had turned this in already.

 6         Q.   Okay.   Do you remember who told you to write

 7   this?

 8         A.   I spoke with -- whoever the EEO counselor was,

 9   they said that I had to write a corrective action and in

10   that corrective action I wrote that I did not want

11   anyone to be fired.      I wanted there to be training

12   given; that was it.

13              Then afterwards I was told that I had to write

14   a base -- that I had to -- there were only certain types

15   of corrective actions and that was one they told me I

16   had to write.

17         Q.   Okay.   So -- and let the record reflect that

18   we are talking about Exhibit B.        And we talking about,

19   and correct me if I am wrong, Mr. Ramsey, No. 9 which

20   says --

21         A.   Correct.

22         Q.   -- requested corrective action.

23         A.   And it looks like -- and there’s writing under

24   it.

25         Q.   Yeah, I see there’s something that was taped.
 Case 1:18-cv-01690-APM Document 76-1 Filed 12/01/20 Page 12 of 13
                                                     Exhibit A - Page 11

                                                                     110
 1   I don’t know what it is, but there’s something behind

 2   that text; I can see that.

 3              So what you are telling me is that after you

 4   wrote something in that block, somebody told you that

 5   you should write to have him removed from the workplace

 6   and compensatory and punitive damages paid; is that what

 7   you’re telling me?

 8        A.    Yes.

 9        Q.    Okay.    Do you remember who told you that?

10        A.    It was one of the attorneys or someone from

11   the US -- from this -- whatever -- hold up.          Can you

12   hear me?

13        Q.    Yes, I can hear you.

14        A.    Okay.    It was one of the -- can you scroll to

15   the top?

16        Q.    Huh?

17        A.    Can you scroll to the top?

18        Q.    Yes.

19        A.    It was one of the attorneys from this office

20   or something.      When I initially put it in they said that

21   I had to -- they gave me certain ones that I had to

22   write.    I couldn’t write that I wanted training to be

23   given and stuff like that.       They said that that’s not a

24   correct -- that wasn’t a corrective action.

25        Q.    And you say it was an attorney from the Office
Case 1:18-cv-01690-APM Document 76-1 Filed 12/01/20 Page 13 of 13
                                                    Exhibit A - Page 12

                                                                    111
 1   of Civil Rights?

 2       A.    Either attorney or an employee.

 3       Q.    From the Office of Civil Rights?

 4       A.    Yes.

 5       Q.    Do you know if his name -- was it a male or

 6   female?

 7       A.    I’m not sure if it was a male, but I knew it

 8   was a person from that office because when I initially

 9   turned that form in they sent it back.

10       Q.    They sent it back by email?

11       A.    I’m pretty sure they did send it back by

12   email.

13       Q.    Do you have that email?

14       A.    I do not.

15       Q.    Okay.    Do you --

16       A.    I can check, but -- I’m not sure if I do, but

17   I can check.

18       Q.    Okay.    I would appreciate it if you check.

19       A.    Either it was on my USDA account or it was in

20   my civilian one.      I can check for you.      I will do that.

21       Q.    Okay.    And had you spoken with this person on

22   the phone?

23       A.    Yeah, I talked to the person on the phone

24   also.

25       Q.    Mr. Ramsey, you said there was some
